            Case 1:21-cr-10045-ADB Document 33 Filed 04/07/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

                                                       CRIMINAL No. 1:21-cr-10045-ADB
       v.

 PEPO HERD EL,

        Defendant



                                              ORDER

       On March 15, 2021, this Court granted the government’s motion requesting the release of

the defendant’s medical and psychiatric records to the defense and to Dr. Julia Reade. See

Docket No. 26. In more detail, the Court now further states the following:


       1.       It is hereby ORDERED that the United States Social Security Administration

                produce any and all medical records relating to Pepo HERD EL. These materials

                include, but are not limited to, inpatient and outpatient records describing HERD

                EL’s physical health, mental health, psychological health, diagnostic testing,

                medical evaluations, professional diagnoses, prescription medications, group and

                individual therapy sessions, substance abuse treatment, community-based

                treatment, and professional referrals. They also include any and all transactions

                related to Medicare costs of service. Finally, the documents shall include any and

                all Social Security Administration benefit applications of disability and their

                supporting documentation.
     Case 1:21-cr-10045-ADB Document 33 Filed 04/07/21 Page 2 of 3




2.       It is hereby ORDERED that Medicare Health Insurance produce any and all

         medical records relating to Pepo HERD EL. These materials include, but are not

         limited to, inpatient and outpatient records describing HERD EL’s physical

         health, mental health, psychological health, diagnostic testing, medical

         evaluations, professional diagnoses, prescription medications, group and

         individual therapy sessions, substance abuse treatment, community-based

         treatment, and professional referrals. They also include any and all transactions

         related to Medicare costs of service and all Medicare applications of disability.

         Medicare shall also produce service provider information regarding applications

         for doctors, psychologists, psychiatrists, or other mental health professionals

         relating to HERD EL’s conditions.


3.       It is hereby ORDERED that the Massachusetts Correctional Industries and the

         Massachusetts Department of Corrections produce any and all medical records

         relating to Pepo HERD EL. These materials include, but are not limited to,

         inpatient and outpatient records describing HERD EL’s physical health, mental

         health, psychological health, diagnostic testing, medical evaluations, professional

         diagnoses, prescription medications, group and individual therapy sessions,

         substance abuse treatment, community-based treatment, professional referrals,

         and any additional third-party information received on behalf of HERD EL.


4.       It is hereby ORDERED that Bridgewater State Hospital produce any and all

         medical records relating to Pepo HERD EL. These materials include, but are not

         limited to, inpatient and outpatient records describing HERD EL’s physical

         health, mental health, psychological health, diagnostic testing, medical

                                           2
            Case 1:21-cr-10045-ADB Document 33 Filed 04/07/21 Page 3 of 3




                evaluations, professional diagnoses, prescription medications, group and

                individual therapy sessions, substance abuse treatment, community-based

                treatment, professional referrals, and any additional third-party information

                received on behalf of HERD EL.


       5.       It is hereby ORDERED that the Massachusetts Probation Service produce any and

                all medical records relating to Pepo HERD EL. These materials include, but are

                not limited to, inpatient and outpatient records describing HERD EL’s physical

                health, mental health, psychological health, diagnostic testing, medical

                evaluations, professional diagnoses, prescription medications, group and

                individual therapy sessions, substance abuse treatment, community-based

                treatment, professional referrals, and any additional third-party information

                received on behalf of HERD EL.


These materials shall be produced to the Clerk’s Office, U.S. District Court, One Courthouse

Way, Suite 2300, Boston, MA 02210, Attention Thomas Quinn, Deputy Clerk The clerk will

distribute these materials to:

       1.       Julie-Ann Olson
                Federal Public Defender Office, District of Massachusetts

       2.       Julia M. Reade, M.D.


SO ORDERED.


                                              __________________________
                                              Judith Gail Dein
                                              United States Magistrate Judge
                                                 Apr 7, 2021


                                                 3
